
	
		II
		112th CONGRESS
		1st Session
		S. 1698
		IN THE SENATE OF THE UNITED STATES
		
			October 12, 2011
			Mr. Lieberman (for
			 himself and Mr. Brown of Massachusetts)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To add engaging in or supporting hostilities against the
		  United States to the list of acts for which United States nationals would lose
		  their nationality.
	
	
		1.Short titleThis Act may be cited as the
			 Enemy Expatriation
			 Act.
		2.Loss of
			 nationality
			(a)In
			 generalSection 349 of the
			 Immigration and Nationality Act (8 U.S.C. 1481) is amended—
				(1)in subsection
			 (a)—
					(A)in each of
			 paragraphs (1) through (6), by striking or at the end;
					(B)in paragraph (7),
			 by striking the period at the end and inserting ; or; and
					(C)by adding at the
			 end the following:
						
							(8)engaging in, or
				purposefully and materially supporting, hostilities against the United
				States.
							;
				and
					(2)by adding at the
			 end the following:
					
						(c)For purposes of
				this section, the term hostilities means any conflict subject to
				the laws of
				war.
						.
				(b)Technical
			 amendmentSection 351(a) of the Immigration and Nationality Act
			 (8 U.S.C. 1483(a)) is amended by striking (6) and (7) and
			 inserting (6), (7), and (8).
			
